Exhibit 10.38.7

AMENDMENT NO. 1

TO THE

UNIFIED GROCERS, INC.

CASH BALANCE PLAN

Unified Grocers, Inc. (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as set forth below, as follows:

1. Effective January 1, 2009, the last sentence of the definition of “Actuarial
Equivalent” in Section 1.2 of the Plan is hereby amended in its entirety to read
as follows:

“In addition, with respect to an AG Participant’s AG Plan Benefit, ‘Actuarial
Equivalent’ shall have the meaning set forth in the AG Plan as of the Merger
Date, adjusted only if necessary to comply with changes in the law (including,
without limitation, the use of the Applicable Interest Rate and Applicable
Mortality Table as defined in this Plan where required), provided, however,
that, in the case of an AG Participant who becomes an Employee on or after the
Merger Date, Actuarial Equivalent for purposes of determining optional forms of
benefit shall be the factors used for this Plan.”

2. Effective January 1, 2008, the definition of “Applicable Interest Rate” in
Section 1.2 of the Plan is hereby amended in its entirety to read as follows:

“‘Applicable Interest Rate’ shall mean the adjusted first, second, and third
segment rates applied under rules similar to the rules of Code
Section 430(h)(2)(C) for the month of November of the Plan Year that immediately
precedes the date of distribution, or such other time as the Secretary of the
Treasury may prescribe, in accordance with Code Sections 417(e)(3)(C) and (D).”

3. Effective January 1, 2009, the last sentence of Section 6.1(d) of the Plan is
hereby amended in its entirety to read as follows:

“Despite the foregoing, (i) the Participant’s Accrued Benefit derived from his
or her Cash Balance Benefit, if any, shall be adjusted in accordance with the
early retirement factors set forth in Table 1 on the attached Appendix A;
(ii) the Participant’s Accrued Benefit derived from his or her Prior Plan
Benefit, if any, shall be adjusted in accordance with the early retirement
factors set forth in Table 4 on the attached Appendix A; (iii) an AG
Participant’s AG Plan Benefit accrued before January 1, 2001, shall be adjusted
in accordance with the early retirement factors set forth in Table 4 or Table 5
on the attached Appendix A, whichever is more generous; and (iv) an AG
Participant’s AG Plan Benefit, accrued after December 31, 2000, shall be
adjusted in accordance with the last sentence of the definition of Actuarial
Equivalent in Section 1.2 of the Plan.”

 

-1-



--------------------------------------------------------------------------------

4. Effective January 1, 2009, the first two sentences of Section 6.1(f) of the
Plan are hereby amended in their entirety to read as follows:

“Upon the subsequent termination of employment of a re-employed Participant who
was eligible to begin receiving payments under the Plan (whether or not such
benefit payments had actually commenced), the Participant’s Accrued Benefit
shall be re-determined in accordance with the provisions applicable to him or
her as of his or her subsequent termination of employment, as if no prior
benefit payments had been made. His or her Accrued Benefit, as so re-determined,
shall then be reduced by the Actuarial Equivalent of the benefit payments, if
any, previously made to such Participant prior to his or her subsequent Benefit
Commencement Date.”

5. Effective January 1, 2009, Section 6.2(e)(viii) of the Plan is hereby amended
by changing each reference to “Qualified Joint and 50% Survivor Annuity” to read
“Qualified Joint and Survivor Annuity” wherever it appears in such Section.

6. Effective January 1, 2009, a new sentence is added at the end of Section 6.5
of the Plan to read as follows:

“If a Participant becomes an Employee after the distribution of such
Participant’s benefits has commenced, distribution of such benefits shall
nonetheless continue.”

7. Effective January 1, 2008, a new subsection (f) is hereby added to
Section 6.7 of the Plan to read as follows:

“(f) A Participant may elect to roll over directly an Eligible Rollover
Distribution to a Roth IRA described in Code Section 408A(b).”

8. Effective January 1, 2009, a new subsection (f) is hereby added to
Section 11.13 of the Plan to read as follows:

“(f) If an individual on Qualified Military Service receives a differential wage
payment, (i) he or she shall be treated as an Employee of the Employer making
the payment, (ii) the differential wage payment shall be treated as
Compensation, and (iii) the Plan shall not be treated as failing to meet the
requirements of any provision described in Code Section 414(u)(1)(C) by reason
of any contribution or benefit that is based on the differential wage payment,
provided, however, in the case of subsection (iii) above, the special
nondiscrimination requirements of Code Section 414(u)(12)(C) are met. The
special distribution rule of Code Section 414(u)(12)(B) shall also apply. For
purposes of the foregoing, ‘differential wage payment’ shall have the meaning
given such term by Code Section 3401(h)(2).”

 

-2-



--------------------------------------------------------------------------------

9. Effective as of January 1, 2009, Table 5 on Appendix A of the Plan is hereby
amended and restated to read as follows:

“Table 5

 

ERF

Age

   Years of Vesting Service    Under 25    25    26    27    28    29    30

55

   0.500    0.600    0.650    0.700    0.750    0.800    0.850

56

   0.533    0.626    0.673    0.720    0.767    0.813    0.860

57

   0.567    0.654    0.697    0.740    0.784    0.827    0.870

58

   0.600    0.680    0.720    0.760    0.800    0.840    0.880

59

   0.633    0.706    0.743    0.780    0.817    0.853    0.890

60

   0.667    0.734    0.767    0.800    0.834    0.867    0.900

61

   0.733    0.786    0.813    0.840    0.867    0.893    0.920

62

   0.800    0.840    0.860    0.880    0.900    0.920    0.940

63

   0.867    0.894    0.907    0.920    0.934    0.947    0.960

64

   0.933    0.946    0.953    0.960    0.967    0.973    0.980

65

   1.000    1.000    1.000    1.000    1.000    1.000    1.000

For purposes of the above table, fractional years of Vesting Service and
fractional ages shall be rounded to the nearest whole year.”

10. Effective as of January 1, 2008, the definition of “Actuarially
Equivalent/Actuarially Adjusted” in Section 1.3 of the Cash Balance Retirement
Plan for Employees of Associated Grocers, Inc. is hereby amended by adding three
paragraphs at the end thereof to read as follows:

“Effective January 1, 2008, notwithstanding any Plan provision to the contrary
(or unless otherwise required by law), ‘Actuarially Equivalent/Actuarially
Adjusted’ shall be determined using the Applicable Interest Rate and Applicable
Mortality Table (both defined below), as hereinafter updated, modified or
changed by applicable notice, rule, regulation or law, such change hereby
incorporated by reference.

‘Applicable Mortality Table’ shall mean the table prescribed by the Secretary of
Treasury in accordance with Code Section 417(e)(3)(B).

‘Applicable Interest Rate’ shall mean the adjusted first, second, and third
segment rates applied under rules similar to the rules of Code
Section 430(h)(2)(C) for the month of November of the Plan Year that immediately
precedes the date of distribution, or such other time as the Secretary of the
Treasury may prescribe, in accordance with Code Sections 417(e)(3)(C) and (D).”

* * * * * *

 

-3-



--------------------------------------------------------------------------------

The Company has caused this Amendment No. 1 to be signed on the date indicated
below, to be effective as indicated above.

 

    “Company”     UNIFIED GROCERS, INC. Dated: December 30, 2009     By:    /s/
Robert M. Ling, Jr.     Its:   Executive Vice President & General Counsel

 

-4-